           Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________________x
NIKKIA T. MCCLAIN,

                          Plaintiff,                     No. 20-CV-5054

              -against-
                                                         COMPLAINT

                                                         Jury Demanded
AUTOEXPO ENT. INC. f/k/a
AUTO EXPO ENT. INC.,
RESPECT AUTO GROUP I LLC d/b/a
YONKERS KIA,
OMID ELYAHOU,
MAX COLIMON,
CHRISTINA CASTELUCHE,
SANTANDER CONSUMER USA INC.
CAPITAL ONE, NATIONAL ASSOCIATION
d/b/a CAPITAL ONE AUTO FINANCE,
EXETER FINANCE LLC,
700 CREDIT, LLC,
TRANS UNION, LLC,
EQUIFAX INFORMATION SERVICES LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,

                              Defendants.
_____________________________________________x


                                       Introduction

      1.      This is a suit brought by a consumer, Nikkia T. McClain, against

automobile dealerships, AutoExpo Ent. Inc. f/k/a Auto Expo Ent. Inc. and Respect

Auto Group I LLC d/b/a Yonkers Kia, that sold her a motor vehicle with a loan

agreement only to later prepare an altered and forged sales-and-loan agreement,

which they assigned to Santander Consumer USA Inc. The forged-and-altered sales-

                                            1
           Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 2 of 36




and-loan documents increased the purchase price from the advertised-and-agreed

price of $26,595 to $36,271.39. Despite the fact that a deal was consummated and

completed in January 2020, Defendants continued to access Plaintiff’s credit profile

without authority and without any permissible purpose on numerous occasions into

April 2020. Then in May 2020, AutoExpo unlawfully seized Plaintiff’s vehicle and

has attempted to sell it to third-parties, without authority and in a non-

commercially reasonable manner. Plaintiff asserts claims under the Truth-in-

Lending Act (“TILA”), the Fair Credit Reporting Act (“FCRA”), and the Equal Credit

Opportunity Act (“ECOA”), and further asserts state-law claims for declaratory

relief and for common-law fraud, conversion, violations of the Uniform Commercial

Code, and violations of New York General Business Law § 349.

                                       Parties

      2.      Plaintiff is a resident of East Orange, New Jersey.

      3.      Defendant Respect Auto Group I LLC d/b/a Yonkers Kia (“Yonkers

Kia”) is a New York corporation with its principal place of business, a dealership, at

1850 Central Park Ave, Yonkers, New York 10710.

      4.      Defendant AutoExpo Ent. Inc. f/k/a Auto Expo Ent. Inc. (“AutoExpo”)

is a New York corporation with its principal place of business, a dealership, at 46

Northern Boulevard, Great Neck, New York 11021, and is a “user” as governed by

the FCRA.




                                           2
           Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 3 of 36




      5.      In taking the actions described below, AutoExpo acted as agent for, on

behalf of, and in complicity with Yonkers Kia.

      6.      Defendant Santander Consumer USA, Inc. (“Santander”) is an Illinois

corporation, with its principal place of business at 1601 Elm Street, Suite 800,

Dallas, Texas 75201, and is a “user” as governed by the FCRA.

      7.      Defendant Capital One, National Association d/b/a Capital One Auto

Finance (“Capital One”) is a National Bank, with its principal place of business at

1680 Capital One Drive, McLean, Virginia 22102-3491, and is a “user” as governed

by the FCRA.

      8.      Defendant Exeter Finance LLC (“Exeter”) is a Delaware Limited

Liability Company, with its principal place of business at 2101 W. John Carpenter

Freeway, Irving, Texas 75063, and is a “user” as governed by the FCRA.

      9.      Defendant 700 Credit, LLC (“700Credit”) is a Delaware limited

liability company, with its principal place of business at 31440 Northwestern

Highway, Suite 250, Farmington Hills, MI 48334, and is a “user” as governed by the

FCRA.

      10.     Defendant Omid Elyahou (“Elyahou”) is the owner and chief executive

officer of Defendant AutoExpo and has a principal place of employment at 46

Northern Boulevard, Great Neck, New York.

      11.     Defendant Elyahou’s actions described herein were undertaken both in

his capacity as agent for Defendant AutoExpo and in his individual capacity.


                                          3
         Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 4 of 36




      12.    Defendant Max Colimon (“Collimon”) is an employee of Defendant

AutoExpo and has a principal place of employment at 46 Northern Boulevard, Great

Neck, New York.

      13.    Defendant Colimon’s actions described herein were undertaken both in

his capacity as agent for Defendant AutoExpo and in his individual capacity.

      14.    Defendant Christina Casteluche (“Casteluche”) is an employee of

Defendant AutoExpo and has a principal place of employment at 46 Northern

Boulevard, Great Neck, New York.

      15.    Defendant Casteluche’s actions described herein were undertaken both

in her capacity as agent for Defendant AutoExpo and in her individual capacity.

      16.    Defendant Elyahou created, implemented and ratified all actions of

Defendants AutoExpo, Colimon, and Casteluche described below.

      17.    Upon information and belief, Equifax Information Services LLC.

(“Equifax”) is a Georgia limited liability company, with its principal place of

business at 1550 Peachtree Street NE, Atlanta, GA 30309, that is authorized to do

business in New York.

      18.    Upon information and belief, Equifax is a “consumer reporting agency”

as defined in 15 U.S.C. §1781a(f). Upon information and belief, Equifax is regularly

engaged in the business of assembling, evaluating, and disbursing information

concerned consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. §1681a(d) to third parties.


                                           4
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 5 of 36




        19.   Upon information and belief, Equifax disburses such consumer reports

to third parties under contract for monetary compensation.

        20.   Upon information and belief, Experian Information Solutions, Inc.

(“Experian”) is an Ohio corporation, with its principal place of business at 475

Anton Boulevard, Costa Mesa, CA 92626, that is authorized to do business in New

York.

        21.   Upon information and belief, Experian is a “consumer reporting

agency” as defined in 15 U.S.C. §1781a(f). Upon information and belief, Experian is

regularly engaged in the business of assembling, evaluating, and disbursing

information concerned consumers for the purpose of furnishing consumer reports, as

defined in 15 U.S.C. §1681a(d) to third parties.

        22.   Upon information and belief, Experian disburses such consumer

reports to third parties under contract for monetary compensation.

        23.   Upon information and belief, Trans Union, LLC. (“Trans Union”) is a

Delaware limited liability company, with its principal place of business at 555 West

Adams Street, Chicago, Illinois 60661, that is authorized to do business in New

York.

        24.   Upon information and belief, Trans Union is a “consumer reporting

agency” as defined in 15 U.S.C. §1781a(f). Upon information and belief, Trans

Union is regularly engaged in the business of assembling, evaluating, and

disbursing information concerned consumers for the purpose of furnishing consumer

reports, as defined in 15 U.S.C. §1681a(d) to third parties.
                                          5
         Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 6 of 36




      25.   Upon information and belief, Trans Union disburses such consumer

reports to third parties under contract for monetary compensation.

                              Jurisdiction and Venue

      26.   This court has federal question jurisdiction under 28 U.S.C. § 1331, 15

U.S.C. § 1640, 15 U.S.C. § 1681n, 15 U.S.C. § 1681o, and 15 U.S.C. § 1691e.

      27.   This Court has supplemental jurisdiction under 28 U.S.C § 1367(a).

      28.   This court has jurisdiction over the Defendants AutoExpo and Yonkers

Kia, because they are residents of New York.

      29.   This court has jurisdiction over the Defendants Elyahou, Colimon, and

Castelcuhe, because they do and transaction business in New York.

      30.   This court has jurisdiction over the Defendant Capital One, because it

does and transacts business in New York.

      31.   This court has jurisdiction over the Defendant Santander, because it

does and transacts business in the State of New York and is authorized to do

business in New York.

      32.   This court has jurisdiction over the Defendant Exeter, Trans Union,

Equifax, and Experian because they do and transact business in the State of New

York and are authorized to do business in New York.

      33.   This court has jurisdiction over the Defendant 700Credit because it

does and transacts business in the State of New York.




                                         6
             Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 7 of 36




       34.      Venue is proper in this district under 28 U.S.C. § 1391(b), as the acts

and transactions that gave rise to this action occurred, in substantial part, in this

district.

       35.      Venue is also proper in this district because the defendants transact

business in this district and the interests of justice require maintenance of this

action in this district.



                                           Facts

       36.      On or about January 31, 2020, Plaintiff went to AutoExpo’s dealership

located at 46 Northern Boulevard, Great Neck, New York to buy a new car.

       37.      Defendant met with Max Colliman, a sales agent for AutoExpo.

       38.      Prior to allowing Plaintiff to look at any cars, Colliman said that

Plaintiff had to be approved for financing.

       39.      AutoExpo obtained a complete and accurate credit history from

Plaintiff.

       40.      Colliman then had Plaintiff join a phone call with Santander, who

Colliman said was financing the transaction. Plaintiff needed to verify credit

information for Santander.

       41.      Approximately an hour later, Colliman told Plaintiff she was approved

for a loan.




                                             7
         Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 8 of 36




       42.    Colliman then showed Plaintiff several vehicles, including a 2017

Mercedes Benz E Class, VIN WDDZF4KB8HA062365, (“the vehicle” or “the car”),

which was listed for sale for $26,595.00.

       43.    AutoExpo was at that time advertising the vehicle online for sale for

$26,595.00. A copy of the advertisement is attached as Exhibit 1.

       44.    Plaintiff agreed to purchase, and AutoExpo agreed to sell, the vehicle

for $26,595.00, with a $2,000 down payment.

       45.    Colliman then had another employee of AutoExpo—Christina

Casteluche—handle the closing for the transaction.

       46.    After being fully informed of Plaintiff’s credit history and knowing its

own standards for credit, AutoExpo wrote a Retail Installment Sales Contract and

related documents in connection with the sale of the vehicle to Plaintiff.

       47.    Casteluche took Plaintiff to the finance office and handed Plaintiff

transaction paperwork.

       48.    The paperwork Casteluche gave to Plaintiff did not have any deal

terms filled in.

       49.    Casteluche told Plaintiff to sign the paperwork at indicated locations

which Casteluche pointed to.

       50.    Plaintiff asked Casteluche what her payments would be, and

Casteluche told her they would be approximately $625.00.




                                            8
         Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 9 of 36




      51.    Casteluche then asked Plaintiff for the deposit, and sent Plaintiff with

Colliman for her to pay the deposit.

      52.    Plaintiff believed that Casteluche was finishing filling out the

paperwork for her to review and finalize at this time.

      53.    When Plaintiff returned to Casteluche’s office after making the

deposit, Casteluche was with another customer and handed Plaintiff an envelope,

said she was all set, and Colliman gave her the keys.

      54.    Plaintiff did not look at the envelope at the time, believing it to contain

all of the transaction documents, on the terms agreed upon.

      55.    In fact, the envelope did not contain the transaction documents. All it

contained was a temporary plate document and a window sticker showing the

features of the vehicle, and listing AutoExpo as the seller.

      56.    AutoExpo provided a Limited Warranty Registration form which listed

AutoExpo as the dealer. A copy of this document is attached as Exhibit 2.

      57.    In the Warranty documents, AutoExpo lists the sales price of the

vehicle as $27,795.

      58.    In the Warranty documents, AutoExpo lists the mileage of the vehicle

as 30,906.

      59.    AutoExpo did not give Plaintiff a copy of the purchase paperwork at

the time of the transaction.

      60.    Casteluche and Colliman from AutoExpo told Plaintiff that she was

financed through Santander.
                                           9
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 10 of 36




      61.    AutoExpo registered the vehicle in Plaintiff’s name, listing Santander

as the lien holder, with the New Jersey Motor Vehicle Commission. A copy of the

Application for Certification of Ownership is attached hereto as Exhibit 3.

      62.    The Application for Certificate of Ownership lists the mileage on the

vehicle as 45,990.

      63.    After the sale, Plaintiff opened the envelope Casteluche had given to

her, and discovered that it did not contain the deal documents or loan paperwork

      64.    Plaintiff then contacted Santander to inquire about her loan status

and payment due dates.

      65.    Santander advised Plaintiff that they did not have a credit line for her.

      66.    Plaintiff then contacted AutoExpo to ask them for a copy of the

transaction paperwork, including the Retail Installment Sales Contract, so that she

would know when and where to make payments.

      67.    AutoExpo filled in the blanks in the sales paperwork and subsequently

emailed a copy of the completed paperwork to Plaintiff. A copy of the Retail

Installment Sales Contract (“RISC”) which AutoExpo sent to Plaintiff after the sale

is attached hereto as Exhibit 4.

      68.    Previous to and in connection with the sales transaction, AutoExpo

obtained an extension of credit for Plaintiff, provided Plaintiff advice or assistance

in connection with an extension of credit, to wit, the Retail Installment Sales

Contract previously referenced as Exhibit 4 and incorporated herein by reference


                                          10
           Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 11 of 36




      69.      Unknown to Plaintiff, when AutoExpo filled in the blanks in the sales

paperwork, they did not list the sales price as $26,595 as advertised and agreed.

Instead, they listed the sales price as $38,574.,99 (including $2,303.60 sales tax),

leaving a vehicle sale price of $36,271.39.

      70.      This represented an upcharge of $9,676.39 over the advertised-and-

agreed sales price.

      71.      In addition, the paperwork that AutoExpo completed showed a $3,000

cash down payment and further shows that Plaintiff traded in a 2005 Honda Civic

with a value of $1,500.

      72.      Plaintiff did not trade in or own a 2005 Honda Civic.

      73.      Plaintiff only made a $2,000 down payment, via credit card.

      74.      In addition, in reviewing the sales paperwork belatedly provided to

Plaintiff, Plaintiff discovered that AutoExpo did not appear as the seller on the

RISC or other sales documents. Plaintiff also discovered that the odometer

disclosure statement given to her by AutoExpo listed Yonkers Kia as the Seller, and

listed the odometer on the vehicle as 45,990.

      75.      Unknown to Plaintiff, AutoExpo listed Yonkers Kia as the seller in the

sales documents.

      76.      On information and belief, Yonkers Kia did not have an interest in the

vehicle.




                                           11
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 12 of 36




      77.     On information and belief, AutoExpo listed Yonkers Kia as the seller

in order to utilize financing companies available to Yonkers Kia that were not

available to AutoExpo.

      78.     Yonkers Kia authorized AutoExpo to use their name as the seller in

the transaction.

      79.     At the time of the sale, Yonkers Kia had a course of dealing and

practice of authorizing AutoExpo and other dealerships to sell vehicles in Yonkers

Kia’s name.

      80.     At the time of the sale, there were no notices, divisions, markers or

other boundaries or consumer advisements to alert consumers that there was any

car dealer at 46 Northern Boulevard, Great Neck, New York other than AutoExpo.

      81.     On information and belief, Yonkers Kia did not keep any inventory at

46 Northern Boulevard, Great Neck, New York.

      82.     On information and belief, Yonkers Kia did not have a lease at 46

Northern Boulevard, Great Neck, New York.

      83.     On information and belief, Yonkers Kia had a pattern and practice of

allowing other dealers, including AutoExpo , to use Yonkers Kia’s name in sale.

      84.     On information and belief, when AutoExpo used Yonkers Kia’s name in

sales to customers, they did not disclose to the consumers that the vehicle was

coming from a different car dealer and different legal entity.




                                          12
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 13 of 36




      85.    On information and belief, when AutoExpo used Yonkers Kia’s names

in sale to consumers, they did not transfer the title between AutoExpo and Yonkers

Kia. In other words, AutoExpo would keep an open title and not appear in the title

history of the vehicle, instead only listing Yonkers Kia on the title history.

      86.    At the time of the sale transaction on January 31, 2020 referenced

above, Yonkers Kia did not have the title to the vehicle assigned to it.

      87.    Subsequent to selling the vehicle to Plaintiff, Defendants AutoExpo

and Yonkers Kia sold and assigned their interest in the RISC to Santander

      88.    Upon receipt of the RISC, Plaintiff contacted Eric Outcalt and

Casteluche from AutoExpo asking for an explanation of the discrepancy.

      89.    Eric from AutoExpo then told Plaintiff he would work on correcting the

paperwork.

      90.    Instead of correcting the paperwork, AutoExpo, by and through

Casteluche, sent Plaintiff an email indicating that they were going to unwind the

transaction and cancel it, and that they were going to pick up the vehicle.

      91.    Plaintiff told Casteluche that she did not agree to the cancellation, or

to AutoExpo picking up the vehicle.

      92.    The transaction was final on January 31, 2020 when Plaintiff agreed to

the terms of the sale, signed what she believed was the paperwork reflecting those

terms, received possession of the vehicle, and when AutoExpo processed the

registration of the vehicle into Plaintiff’s name with Santander as the lienholder.


                                           13
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 14 of 36




      93.    Despite the sale having been financed and finalized on January 31,

2020, , on or about March 11, 2020, AutoExpo accessed Plaintiff’s consumer credit

reports from Trans Union, Experian and Equifax.

      94.    In March 2020, AutoExpo lacked any permissible purpose for accessing

Plaintiff’s consumer credit reports.

      95.    In March 2020, AutoExpo did not have authority to access Plaintiff’s

consumer credit reports.

      96.    AutoExpo did not provide Plaintiff with any notice of adverse action

related to the March 2020 credit-inquiries or the January 2020 credit-inquiries.

      97.    AutoExpo did not make any offer of credit as a result of the March

2020 credit inquiries.

      98.    Also on or about March 11, 2020, 700Credit accessed Plaintiff’s

consumer credit report from Experian.

      99.    In March 2020, 700Credit lacked any permissible purpose for accessing

Plaintiff’s consumer credit report.

      100.   In March 2020, 700Credit did not have authority to access Plaintiff’s

consumer credit report.

      101.   700Credit did not provide Plaintiff with any notice of adverse action

related to the March 2020 credit-inquiry.

      102.   700Credit did not make any offer of credit as a result of the March

2020 credit inquiry.


                                            14
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 15 of 36




      103.   On information and belief, on or about March 20, 2020, AutoExpo

requested Capital One to access Plaintiff’s consumer credit reports.

      104.   On or about March 20, 2020, Capital One accessed Plaintiff’s consumer

credit reports from Trans Union and Experian.

      105.   In March 2020, Capital One lacked any permissible purpose for

accessing Plaintiff’s consumer credit reports.

      106.   In March 2020, Capital One did not have authority to access Plaintiff’s

consumer credit reports.

      107.   Capital One did not provide Plaintiff with any notice of adverse action

related to the March 2020 credit-inquiries.

      108.   Capital One did not make any offer of credit as a result of the March

2020 credit-inquiries.

      109.   On information and belief, on or about March 30, 2020, AutoExpo

requested Exeter to access Plaintiff’s consumer credit reports.

      110.   On or about March 30, 2020, Exeter accessed Plaintiff’s consumer

credit reports from Trans Union and Experian.

      111.   In March 2020, Exeter lacked any permissible purpose for accessing

Plaintiff’s consumer credit reports.

      112.   In March 2020, Exeter did not have authority to access Plaintiff’s

consumer credit reports.

      113.   Exeter did not provide Plaintiff with any notice of adverse action

related to the March 2020 credit-inquiries.
                                         15
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 16 of 36




      114.   Exeter did not make any offer of credit as a result of the March 2020

credit-inquiries.

      115.   On information and belief, on or about March 30, 2020, AutoExpo

requested Santander to access Plaintiff’s consumer credit reports.

      116.   On or about March 30, 2020, Santander accessed Plaintiff’s consumer

credit report from Experian.

      117.   In March 2020, Santander lacked any permissible purpose for

accessing Plaintiff’s consumer credit report.

      118.   In March 2020, Santander did not have authority to access Plaintiff’s

consumer credit report.

      119.   Santander did not provide Plaintiff with any notice of adverse action

related to the March 2020 credit-inquiries.

      120.   Santander did not make any offer of credit as a result of the March

2020 credit-inquiries.

      121.   On information and belief, on or about April 7, 2020, AutoExpo

requested Capital One to access Plaintiff’s consumer credit reports.

      122.   On or about April 7, 2020, Capital One accessed Plaintiff’s consumer

credit reports from Trans Union and Experian.

      123.   In April 2020, Capital One lacked any permissible purpose for

accessing Plaintiff’s consumer credit reports.




                                          16
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 17 of 36




      124.   In April 2020, Capital One did not have authority to access Plaintiff’s

consumer credit reports.

      125.   Capital One did not provide Plaintiff with any notice of adverse action

related to the April 2020 credit-inquiries.

      126.   Capital One did not make any offer of credit as a result of the April

2020 credit-inquiries.

      127.   On or about April 13, 2020, Plaintiff obtained and reviewed a copy of

her Equifax, Experian and Trans Union credit reports. She was shocked to see that

she had numerous credit inquiries from companies from which she had not sought

credit for any reason. She was also shocked to see that she had credit inquiries from

both Santander and AutoExpo months after she had already been approved for

financing through them.

      128.   Plaintiff had not contacted any of the Defendants that submitted

applications on her behalf after January 31, 2020, much less given her permission

to obtain her credit reports to secure any type of financing on her behalf after the

January 31, 2020 transaction was completed.

      129.   On information and belief, Equifax did not have a lawful or reasonable

basis to believe, let alone know, that Auto Expo had a permissible purpose to obtain

and use Plaintiff’s consumer report. On information and belief, Experian did not

have a lawful or reasonable basis to believe, let alone know, that Auto Expo,

700Credit, Capital One, and Sandander had a permissible purpose to obtain and

use Plaintiff’s consumer report.
                                          17
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 18 of 36




      130.   On information and belief, Trans Union did not have a lawful or

reasonable basis to believe, let alone know, that Auto Expo, Capital One, and

Exeter had a permissible purpose to obtain and use Plaintiff’s consumer report.

      131.   On or about March 11, 2020, Equifax provided and published the

Plaintiff’s consumer report to Auto Expo without permissible purpose and without

reasonable procedures to obtain verification that Auto Expo had a permissible

purpose to obtain the Plaintiff’s consumer report.

      132.   On or about March 11, 2020, Experian provided and published the

Plaintiff’s consumer report to Auto Expo without permissible purpose and without

reasonable procedures to obtain verification that Auto Expo had a permissible

purpose to obtain the Plaintiff’s consumer report.

      133.   On or about March 11, 2020, Trans Union provided and published the

Plaintiff’s consumer report to Auto Expo without permissible purpose and without

reasonable procedures to obtain verification that Auto Expo had a permissible

purpose to obtain the Plaintiff’s consumer report.

      134.   On or about March 11, 2020, Experian provided and published the

Plaintiff’s consumer report to 700Credit without permissible purpose and without

reasonable procedures to obtain verification that 700Credit had a permissible

purpose to obtain the Plaintiff’s consumer report.

      135.   On or about March 20, 2020, Experian provided and published the

Plaintiff’s consumer report to Capital One without permissible purpose and without


                                         18
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 19 of 36




reasonable procedures to obtain verification that Capital One had a permissible

purpose to obtain the Plaintiff’s consumer report.

      136.   On or about March 20, 2020, Trans Union provided and published the

Plaintiff’s consumer report to Capital One without permissible purpose and without

reasonable procedures to obtain verification that Capital One had a permissible

purpose to obtain the Plaintiff’s consumer report.

      137.   On or about March 30, 2020, Experian provided and published the

Plaintiff’s consumer report to Exeter without permissible purpose and without

reasonable procedures to obtain verification that Exeter had a permissible purpose

to obtain the Plaintiff’s consumer report.

      138.   On or about March 30, 2020, Trans Union provided and published the

Plaintiff’s consumer report to Exeter without permissible purpose and without

reasonable procedures to obtain verification that Exeter had a permissible purpose

to obtain the Plaintiff’s consumer report.

      139.   On or about March 30, 2020, Experian provided and published the

Plaintiff’s consumer report to Santander without permissible purpose and without

reasonable procedures to obtain verification that Sandander had a permissible

purpose to obtain the Plaintiff’s consumer report.

      140.   On or about April 7, 2020, Experian provided and published the

Plaintiff’s consumer report to Capital One without permissible purpose and without

reasonable procedures to obtain verification that Capital One had a permissible

purpose to obtain the Plaintiff’s consumer report.
                                         19
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 20 of 36




      141.   On or about April 7, 2020, Trans Union provided and published the

Plaintiff’s consumer report to Capital One without permissible purpose and without

reasonable procedures to obtain verification that Capital One had a permissible

purpose to obtain the Plaintiff’s consumer report.

      142.   Defendants sell cars and provide financing to consumers at large.

      143.   AutoExpo and/or Yonkers Kia assigned their interest in the RISC to

Santander.

      144.   On information and belief, Santander accepted the assignment of the

loan documents from AutoExpo and/or Yonkers Kia.

      145.   On or about May 11, 2020, AutoExpo caused the vehicle to be seized

from Plaintiff.

      146.   Elyahou gave agents of AutoExpo the instruction to seize the vehicle

from Plaintiff.

      147.   AutoExpo sent Plaintiff an apparently backdated notice dated May 12,

2020, but which she did not receive until on or about May 26, 2020, advising

Plaintiff that the vehicle was purportedly repossessed by AutoExpo, and advising

her of the amount required to redeem the vehicle. A copy of the Notice is attached

hereto as Exhibit 5.

      148.   Also, AutoExpo sent Plaintiff an apparently backdated notice dated

May 12, 2020, but which she did not receive until on or about May 26, 2020,




                                         20
         Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 21 of 36




advising Plaintiff that the vehicle had been charged off and claiming a deficiency

balance of $34,199.99. A copy of the Notice is attached hereto as Exhibit 6.

       149.   On information and belief, at the time AutoExpo seized the vehicle, it

lacked any present right to possession of the vehicle.

       150.   On information and belief, at the time AutoExpo seized the vehicle, it

did not have a security interest in the vehicle.

       151.   As of May 12, 2020, AutoExpo had taken the vehicle for its own use

and disposed of the vehicle for $0.00.

       152.   Prior to taking the vehicle for its own use, AutoExpo did not send

Plaintiff a notice of her right to redeem the vehicle, or of its intent to sell the

vehicle, as required by NY UCC §§ 9-611, 9-614, and 9-623, and NY Personal

Property Law § 316.

       153.   Under the contract, the UCC, and the ‘‘FTC abolition of the holder-in-

due-course rule’’ that was a part of the loan contract, Santander financed the

transaction subject to all claims and defenses that Plaintiff had related to the

underlying transaction, and was liable for all of the plaintiff’s claims against

AutoExpo and Yonkers Kia, up to the amounts paid and owed in the transaction.

       154.   Plaintiff is not the only victim of AutoExpo and Yonkers Kia’s

fraudulent-and-deceptive conduct.




                                            21
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 22 of 36




                                        Count I

    Truth in Lending Act Violations by Yonkers Kia, AutoExpo and Santander

      155.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      156.    Yonkers Kia is a creditor as defined by TILA, 15 U.S.C. § 1601, et seq.

      157.    AutoExpo is a creditor as defined by TILA, 15 U.S.C. § 1601, et seq.

      158.    Plaintiff is a consumer as defined by TILA, 15 U.S.C. § 1601, et seq.

      159.    Yonkers Kia and AutoExpo failed to provide the disclosures required

under TILA, 15 U.S.C. § 1601, et seq.

      160.    Yonkers Kia and AutoExpo violated TILA in one or more of the

following ways, by example only, and without limitation:

              a.    By failing to accurately state the legal obligation between the
                    parties at the time of disclosure;

              b.    By failing to accurately provide the finance charge, the total of
                    payments, the total sales price, or the timing, of payments;

              c.    By failing to accurately reflect the down payment and credits,
                    including the non-existence of the trade in vehicle; and

              d.    By inaccurately stating the APR and the total finance charge.

      161.    As a result of the above, Yonkers Kia and AutoExpo have not provided

accurate and complete disclosures as required by the Truth in Lending Act.




                                          22
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 23 of 36




      162.    In connection with the financing referenced above, Yonkers Kia and

AutoExpo failed to provide a copy of the finance terms prior to the consummation of

the sale or the loan.

      163.    As a result of the above, Yonkers Kia and AutoExpo have breached the

Truth in Lending Act, 15 U.S.C. § 1601, et seq., and is liable to Plaintiff for actual

and statutory damages pursuant to the Act.

      164.    Santander is liable for Yonkers Kia’s and AutoExpo’s violations of

TILA pursuant to the FTC Holder Rule and the terms of the contract.

                                       Count II

                          Violations of 15 U.S.C. §1681B(A)
                        by Equifax, Experian and Trans Union

      165.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      166.    Defendant Equifax violated 15 U.S.C. §1681b on numerous occasions

by providing the Plaintiff’s consumer reports to Defendant Auto Expo without a

permissible purpose to do so.

      167.    Defendant Experian violated 15 U.S.C. §1681b on numerous occasions

by providing the Plaintiff’s consumer reports to Defendants Auto Expo, 700Credit,

Capital One, and Sandander without a permissible purpose to do so.




                                           23
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 24 of 36




      168.    Defendant Trans Union violated 15 U.S.C. §1681b on numerous

occasions by providing the Plaintiff’s consumer reports to Defendants Auto Expo,

Capital One, and Exeter without a permissible purpose to do so.

      169.    As a result of Defendants Equifax, Experian and Trans Union’s

conduct, the Plaintiff suffered actual damages, including, without limitation, credit

damage related to each impermissible pull, violation of privacy, and other emotional

and mental distress.

      170.    Equifax, Experian and Trans Union’s violations were willful, rendering

each of the Defendants individually liable for punitive damages in the amount to be

determined by the Court pursuant to 15 U.S.C. §1681n. In the alternative, Equifax,

Experian and Trans Union were negligent, entitling the Plaintiff to recovery under

15 U.S.C. §1681o.

      171.    Plaintiff is entitled to recover actual damages, statutory damages,

costs and attorney’s fees from Equifax, Experian and Trans Union in an amount to

be determined by the Court pursuant to 15 U.S.C. §1681n and §1681o.

                                      Count III

                           Violations of 15 U.S.C. § 1681b(f)
                    by AutoExpo, Capital One, Santander and Exeter

      172.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.



                                          24
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 25 of 36




      173.    Under § 1681b(f), a person, including a corporation, may not use or

obtain a consumer report for unauthorized purposes.

      174.    Defendants AutoExpo, Capital One, Santander and Exeter each

violated 15 U.S.C. §1681b(f) by obtaining and using the Plaintiff’s consumer reports

without a permissible purpose to do so.

      175.    Defendants AutoExpo, Capital One, Santander and Exeter each

violated 15 U.S.C. §1681b(f) by failing to accurately and lawfully certify a

permissible purpose to consumer reporting agencies.

      176.    As a result of Defendants AutoExpo, Capital One, Santander and

Exeter’s conduct, Plaintiff suffered actual damages including, without limitation,

credit damage related to each impermissible pull, violation of privacy, and other

emotional and mental distress.

      177.    Defendants AutoExpo, Capital One, Santander and Exeter knew or

should have known that there was no permissible purpose to obtain Plaintiff’s credit

report.

      178.    Santander and AutoExpo in particular knew that there was already an

approved loan for the vehicle from the January 31, 2020 transaction, and that the

credit pulls in March were without any permissible purpose.

      179.    For its willful violation of the FCRA, Defendants AutoExpo, Capital

One, Santander and Exeter are liable to Plaintiff for punitive damages in the

amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the


                                          25
           Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 26 of 36




alternative, Defendants AutoExpo, Capital One, Santander and Exeter were

negligent, entitling the Plaintiff to recovery under 15 U.S.C. §1681o.

      180.     Plaintiff is entitled to recover actual damages, statutory damages,

costs and attorney fees from Defendants AutoExpo, Capital One, Santander and

Exeter in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n

and §1681o.

                                       Count IV

      Violation of 15 U.S.C. §1681e(a) By Equifax, Experian and Trans Union

      181.     Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      182.     Equifax violated 15 U.S.C. §1681e(a) by providing the Plaintiff’s

consumer report to Defendant Auto Expo without reasonable procedures to assume

the proper use of and lawful purpose for such reports.

      183.     Experian violated 15 U.S.C. §1681e(a) by providing the Plaintiff’s

consumer report to v without reasonable procedures to assume the proper use of

and lawful purpose for such reports.

      184.     Trans Union violated 15 U.S.C. §1681e(a) by providing the Plaintiff’s

consumer report to Defendants Auto Expo, Capital One, and Exeter without

reasonable procedures to assume the proper use of and lawful purpose for such

reports.


                                           26
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 27 of 36




      185.    As a result of Defendants Equifax, Experian and Trans Union’s

conduct, the Plaintiff suffered actual damages, including, without limitation, credit

damage related to each impermissible pull, violation of privacy, and other emotional

and mental distress.

      186.    Equifax, Experian and Trans Union’s violations were willful, rendering

each of the Defendants individually liable for punitive damages in the amount to be

determined by the Court pursuant to 15 U.S.C. §1681n. In the alternative, Equifax,

Experian and Trans Union were negligent, entitling the Plaintiff to recovery under

15 U.S.C. §1681o.

      187.    Plaintiff is entitled to recover actual damages, statutory damages,

costs and attorney’s fees from Equifax, Experian and Trans Union in an amount to

be determined by the Court pursuant to 15 U.S.C. §1681n and §1681o.


                                       Count V

                           Violation of 15 U.S.C. §1681m
                  by AutoExpo, Capital One, Santander, and Exeter

      188.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      189.    Defendant AutoExpo did not provide financing on the terms

represented and agreed upon with Plaintiff.




                                          27
            Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 28 of 36




      190.      Defendants AutoExpo, Capital One, Santander and Exeter did not

provide financing or any denial of financing to Plaintiff after each of their March

and April credit pulls

      191.      Defendants AutoExpo’s failure to extend credit in accordance with the

agreed-upon terms was an “adverse action” within the meaning of the FCRA, 15

U.S.C. § 1681a(k).

      192.      Defendants AutoExpo, Capital One, Santander and Exeter failure to

extend credit after their March and April credit pulls was an “adverse action”

within the meaning of the FCRA, 15 U.S.C. § 1681a(k).

      193.      Defendants AutoExpo, Capital One, Santander and Exeter each failed

to provide the notice of adverse action required by the FCRA, 5 U.S.C. § 1681m.

      194.      Defendants AutoExpo, Capital One, Santander and Exeter each

violated 15 U.S.C. §1681m(2) and (3) by failing to provide the required notice

information to the Plaintiff.

      195.      As a result of Defendants AutoExpo, Capital One, Santander and

Exeter’s conduct, the Plaintiff suffered actual damages, including, without

limitation, credit damage, violation of privacy, and other emotional and mental

distress.

      196.      Defendants AutoExpo, Capital One, Santander and Exeter’s actions

were willful, rendering each of the Defendants individually liable for punitive




                                           28
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 29 of 36




damages in the amount to be determined by the court pursuant to 15 U.S.C.

§1681n.

      197.    In the event that the FCRA violation is determined to be negligent

rather than willful, Defendants AutoExpo, Capital One, Santander and Exeter are

liable to Plaintiff for her actual damages and reasonable attorney fees under 15

U.S.C. § 1681o.

      198.    Plaintiff is entitled to recover actual damages, statutory damages,

costs and attorney fees from Defendants AutoExpo, Capital One, Santander and

Exeter in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n

and §1681o.

      199.    Santander is liable for AutoExpo’s violations of FCRA pursuant to the

FTC Holder Rule and the terms of the contract.


                                      Count VI

                         Violation of 15 U.S.C. § 1691(d)(2)
                  by AutoExpo, Capital One, Santander, and Exeter

      200.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      201.    Defendants AutoExpo failure to extend credit in accordance with the

agreed upon terms was an “adverse action” within the meaning of ECOA, 15 U.S.C.

§ 1691(d).


                                          29
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 30 of 36




      202.   Defendants AutoExpo, Capital One, Santander and Exeter’s failure to

extend credit after their March and April credit pulls was an “adverse action”

within the meaning of ECOA, 15 U.S.C. § 1691(d). Defendants AutoExpo, Capital

One, Santander and Exeter failed to provide the notice of adverse action required by

ECOA, 15 U.S.C. § 1691(d)(2).

      203.   For its violations of ECOA, Defendants AutoExpo, Capital One,

Santander and Exeter are liable to Plaintiff for actual damages, punitive damages

of up to $10,000, and reasonable attorney fees under 15 U.S.C. § 1691e.

      204.   Santander is liable for AutoExpo’s violations of ECOA pursuant to the

FTC Holder Rule and the terms of the contract.


                                      Count VII

                           Common Law Fraud Violations
                   against AutoExpo, Yonkers Kia, and Santander

      205.   Plaintiff restates, realleges, and incorporates by reference all foregoing

paragraphs as if set forth fully in this Cause of Action.

      206.   AutoExpo’s agents intentionally, recklessly and/or negligently made

misrepresentations to Plaintiff regarding the price of the car, and the amount

Plaintiff would be financing to purchase the car.

      207.   AutoExpo then, without Plaintiff’s knowledge, created loan documents

containing different terms from those agreed upon.




                                          30
        Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 31 of 36




      208.   Without AutoExpo’s false representations, Plaintiff would not have

purchased the vehicle.

      209.   Plaintiff has been actually damaged by AutoExpo’s false

representations by being stuck with a loan that she did not agree to.

      210.   Plaintiff relied on the AutoExpo’s misrepresentations and was induced

to purchase the aforementioned automobile.

      211.   The Defendants’ actions as hereinbefore described were reckless,

outrageous, willful, and wanton, thereby justifying the imposition of exemplary,

treble and/or punitive damages.

      212.   Santander is liable for AutoExpo’s violations of state law pursuant to

the FTC Holder Rule and the terms of the contract.


                                      Count VIII

                                    Conversion
                           As to AutoExpo and Santander

      213.   Plaintiff restates, realleges, and incorporates by reference all foregoing

paragraphs as if set forth fully in this Cause of Action.

      214.   At the time AutoExpo took possession of the vehicle from Plaintiff,

they lacked any right of possession to the vehicle.

      215.   AutoExpo’s taking of the vehicle was a conversion of Plaintiff’s

property interest.

      216.   AutoExpo knew they lacked any right or authority to take the vehicle.


                                           31
           Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 32 of 36




       217.    Plaintiff had personal property in the vehicle at the time AutoExpo

took it.

       218.    Despite repeated demands, AutoExpo did not return Plaintiff’s

personal property to her for three weeks, resulting in significant inconvenience,

stress, and aggravation.

       219.    AutoExpo still has not returned the vehicle it wrongfully seized.

       220.    Plaintiff has been damaged by AutoExpo’s conversion of her property.

       221.    AutoExpo’s actions described herein were taken with wanton, willful,

intentional and reckless disregard for Plaintiff’s rights.

       222.    Santander is liable for AutoExpo’s violations of state law pursuant to

the FTC Holder Rule and the terms of the contract.



                                       COUNT IX

                          New York Uniform Commercial Code
                             by AutoExpo and Santander

       223.    Plaintiff restates, realleges, and incorporates by reference all foregoing

paragraphs as if set forth fully in this Cause of Action.

       224.    AutoExpo seized the vehicle under a claim that Plaintiff was in default

of the RISC.

       225.    AutoExpo thus had an obligation to dispose of the vehicle in a

commercially reasonable manner, pursuant to NY UCC § 9-610.



                                            32
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 33 of 36




      226.    AutoExpo also had an obligation to notify Plaintiff, at least 10 days

before attempting to resell the vehicle, of his right to redeem the property and other

information as set forth in NY UCC §§ 9-611-614.

      227.    AutoExpo did not send Plaintiff the required notices 10 days before

attempting to resell the vehicle.

      228.    As a result of their failure to provide the required statutory notices,

AutoExpo is obligated to Plaintiff for 10% of the purchase price fo the vehicle plus

all finance charges on the RISC, pursuant to NY UCC § 9-625.

      229.    Santander is liable for AutoExpo’s violations of state law pursuant to

the FTC Holder Rule and the terms of the contract.


                                        Count X

          Declaratory Relief against AutoExpo, Yonkers Kia, and Santander

      230.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      231.    Plaintiff is entitled to a court order declaring that the fraudulent loan

agreement between Plaintiff, AutoExpo, Yonkers Kia and Santander is null and

void, requiring AutoExpo, Yonkers Kia and Santander to release Plaintiff from any

obligations under that agreement and to stop any negative reporting to credit

agencies regarding the loan.



                                           33
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 34 of 36




                                      Count XI

                 Violations of New York General Business Law § 349
                      by AutoExpo, Yonkers Kia and Santander

      232.    Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      233.    Under New York General Business Law (“GBL”) § 349, deceptive acts

or practices in the conduct of any business conducted in the State of New York are

unlawful.

      234.    AutoExpo and Yonkers Kia’s actions in inducing a consumer to

purchase a car and then preparing forged loan documents and forging that

consumer’s signature to it, violated GBL § 349 by falsely and deceptively forcing

loans on consumers without consent.

      235.    AutoExpo and Yonkers Kia have caused Plaintiff to suffer actual

economic injury in the form of a loan to which she did not agree and which

continues to affect her credit.

      236.    By and through their acts, omissions, concealments, and

misrepresentations, Defendants violated GBL § 349 with materially misleading and

consumer-oriented deceptive acts and practices, with a broad impact on consumers

at large, and have done so knowingly or willfully.

      237.    As a direct and proximate result of AutoExpo and Yonkers Kia’s

deceptive acts and practices, committed in violation of GBL §349, Plaintiff was also

                                          34
          Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 35 of 36




damaged in that she, among other things, suffered fear, stress, anxiety and

difficulty sleeping, and suffered monetary damages as set forth above.

        238.   Plaintiff claims all damages to which she is entitled arising from

Defendants’ violations of GBL § 349.

        239.   Santander is liable for AutoExpo and Yonkers Kia’s violations of GBL §

349 pursuant to the FTC Holder Rule and the terms of the contract.

                                      Prayer for Relief

     WHEREFORE, plaintiff respectfully requests that this Court enter a Judgment:

1.      Declaring that Defendants’ conduct complained of herein violates Plaintiff’s

        rights under the TILA, FCRA, EOCA, and state law;

2.      Declaring that the loan agreement and any contract to purchase the car at

        issue are null and void;

3.      Enjoining Defendants from reporting to credit agencies that Plaintiff failed to

        honor the terms of any loan agreement;

4.      Directing Defendants to pay Plaintiff actual damages in an amount to be

        determined by a jury;

5.      Directing Defendants to pay Plaintiff statutory damages as provided under

        the TILA, 15 U.S.C. § 1640, and FCRA, 15 U.S.C. § 1681, et seq.;

6.      Directing Defendants to pay Plaintiff civil penalties as provided under New

        York General Business Law § 349;



                                           35
         Case 7:20-cv-05054-CS Document 1 Filed 07/01/20 Page 36 of 36




7.    Directing Defendants to pay Plaintiff punitive damages in an amount to be

      determined by a jury;

8.    Awarding Plaintiff reasonable attorney fees, costs and disbursements of this

      action;

9.    Granting such other and further relief as this Court deems just and proper.

                                    Jury Demand

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff

demands a trial by jury in this action.

Dated:       New York, New York
             July 1, 2020

                                               Respectfully submitted,
                                               Bromberg Law Office, P.C.

                                               By: /s/ Brian L. Bromberg
                                                       Brian L. Bromberg
                                                       One of Plaintiff’s Attorneys

Attorneys for Plaintiff

Brian L. Bromberg
Joshua Tarrant-Windt
Bromberg Law Office, P.C.
26 Broadway, 27th Floor
New York, New York 10004
Tel: (212) 248-7906

Thomas R. Breeden*
Thomas R. Breeden, P.C.
10326 Lomond Drive
Manassas, Virginia 20109
Tel: (703) 361-9277

* Mr. Breeden will file a request for admission pro hac vice.

                                          36
